343 S.W.3d 371 (2011)
In the INTEREST OF: T.P. & B.P., Juveniles.
No. ED 95518.
Missouri Court of Appeals, Eastern District, Division One.
July 12, 2011.
Carl I. Katzen, Chesterfield, MO, for Appellant.
Mark J. Schwartz, Hillsboro, MO, for Respondent.
Before ROY L. RICHTER, P.J., KENNETH M. ROMINES, J., and KENNETH THOMPSON, J.

ORDER
PER CURIAM.
Thomas Perkins ("Father") and Susan Perkins ("Mother") appeal from a judgment terminating their parental rights to their sons, T.P. and B.P. under Section 211.447.5, RSMo. Cum.Supp.2007. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).